IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 02-30954
                             Summary Calendar



                                 FLOYD ALLEN,

                                                 Petitioner-Appellant,

                                    versus

                             BURL CAIN, WARDEN,
                       LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee.

                          --------------------
              Appeal from the United States District Court
                  for the Middle District of Louisiana
                          USDC No. 99-CV-915-B
                          --------------------
                             March 12, 2003

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Floyd Allen, Louisiana prisoner # 211312, moves this court for

a certificate of appealability ("COA") to appeal the district

court's denial of his 28 U.S.C. § 2254 habeas corpus petition in

which he attacks his 1993 conviction for second degree murder.

This court issues a COA to an applicant only if he makes "a

substantial showing of the denial of a constitutional right."              See

28   U.S.C.    §   2253(c)(2).     To   make    this   showing,   Allen   must

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
"demonstrate        that   reasonable       jurists   would   find     the    district

court's   assessment        of     the    constitutional    claims     debatable     or

wrong."      Slack v. McDaniel, 529 U.S. 473, 484 (2000).                    Any doubt

regarding whether to grant a COA is resolved in favor of the

petitioner.     Fuller v. Johnson, 114 F.3d 491, 495 (5th Cir. 1997).

      Allen    argues       that    the    state   failed   to   disclose      a    plea

agreement it made with one of its witnesses in order to obtain the

witness's testimony.          However, Allen has not shown a violation of

Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States,

405   U.S.    150    (1972).        He    also   argues   that   the   trial       judge

erroneously denied his challenge for cause of a prospective juror.

The state court held this claim was procedurally barred, which

Allen has failed to overcome.               See Coleman v. Thompson, 501 U.S.

722, 729 (1991).           Allen further argues that his counsel rendered

ineffective assistance by failing to argue mitigating circumstances

to the jury and failing to object to the denial for cause of the

prospective juror.           Allen has not met the test for ineffective

assistance.      See Strickland v. Washington, 466 U.S. 668, 689-94

(1984). Allen's arguments that the evidence was insufficient, that

the prosecutor        made improper argument to the jury, and that there

was cumulative error, are all without merit.                         See Darden v.

Wainwright, 477 U.S. 168, 181 (1986); Jackson v. Virginia, 443 U.S.

307, 319 (1979); Derden v. McNeel, 978 F.2d 1453, 1458 (5th Cir.

1992)(en banc).



                                             2
       Finally, Allen argues that East Baton Rouge Parish used a

racially discriminatory system of selecting grand jury foremen and

that counsel was ineffective for failing to object to the selection

system.    A prima facie case of discrimination in the selection of

a grand jury foreman is established if the petitioner 1) shows that

the group against whom discrimination is asserted is a distinct

class, singled out for different treatment; 2) proves the degree of

under-representation by comparing the proportion of the group in

the total population to the proportion called to serve as foremen

over   a   "significant      period   of       time;"       and   3)   shows   that   the

selection procedure is susceptible to abuse or is not racially

neutral.    See Rose v. Mitchell, 443 U.S. 545, 565 (1979); Guice v.

Fortenberry ("Guice I"), 661 F.2d 496, 498-99 (5th Cir. 1981)(en

banc). Once a prima facie case is established, the state may offer

rebuttal evidence showing that objective, racially neutral criteria

were used in the selection process.               Johnson v. Puckett, 929 F.2d

1067, 1072 (5th Cir. 1991).

       Allen, who is black, presented data showing that between 1976

and 1992, only four black grand jury foremen were selected out of

47 grand juries but that the black population in East Baton Rouge

Parish comprised between 21% and 30% of the total population of

registered voters during that time period.                        The district court

concluded    that    Allen    had     made      out     a    prima     facie   case    of

discrimination      between    1976    and      1992    but       concluded    that   any

inferences of discrimination were refuted by data for the five

                                           3
years preceding Allen's indictment showing that three out of nine

grand jury foremen were black.

          Reasonable jurists would find debatable the district court's

focus solely on statistical data for the five years before Allen's

indictment.               See Johnson, 929 F.2d at 1072; Guice v. Fortenberry

("Guice II"), 722 F.2d 276, 279-80 (5th Cir. 1984).                          Therefore, we

GRANT COA as to the issue of the grand jury foremen selection

process. It does not appear from the record that the state offered

any rebuttal evidence or that the material facts were adequately

developed in the state court habeas proceedings.                        See Guice I, 661

F.2d at 500. We therefore VACATE the district court's judgement in

part and REMAND so that the district court may further consider the

issue and conduct an evidentiary hearing, if necessary.                                The

district            court's     denial    of    Allen's      claim    that   counsel   was

ineffective              for   failing   to    object   to    the    grand   jury   foremen

selection system was based on its resolution of the merits of the

grand jury issue.                 We therefore GRANT COA on this ineffective

assistance claim and VACATE the district court's judgment in part

and REMAND so that the district court may further consider the

issue.

          COA GRANTED IN PART AND DENIED IN PART; VACATED IN PART AND

REMANDED.




G:\OPIN-SC\02-30954.opn.wpd                      4